FUEL CELL AND METHOD OF MANUFACTURING FUEL CELL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.
Claim 3 has been canceled by the Applicant. Claims 1-2 and 4-6 are pending, wherein claims 1 and 4-6 are amended. Claims 1-2 and 4-6 are being examined on the merits in the current Office action.

Claim Objections
Claims 1 and 5 are objected to because of the following:

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one of the adhesive sealing portions" (last paragraph of claim 1).  There is insufficient antecedent basis for this limitation in the claim.
While claim 1 recites one (e.g., the first sealing portion) of the first sealing portion and the second sealing portion includes adhesive sealing portions, it also recites the first sealing portion is the one of the adhesive sealing portions. The “includes” and “is” represent different scopes. It is unclear what scope of the claim Applicant intends to claim.
Claims 2 and 4-6 are also rejected because of their dependencies on claim 1.
Claim 5 recites the limitation “the one of the adhesive sealing portions" in “the first sealing portion is the one of the adhesive sealing portions" (last paragraph of claim 5).  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is also rejected because of its dependency on claim 5.
the one of the adhesive sealing portions" (last sentence claim 6).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuta et al. (US20150188152A1, hereafter Mitsuta) in view of Sugita et al. (US20120258377A1, hereafter Sugita) and Kobayashi et al. (US 20030091885 A1, hereafter Kobayashi).
Regarding claim 1, Mitsuta discloses a fuel cell comprising a plurality of unit cells stacked ([0006]), the unit cells comprising: a membrane electrode assembly with an electrolyte membrane having both surfaces on which electrodes are formed ([0006], the electrodes are the anode and cathode); a pair of gas separators including a gas separator provided on a first surface side of the membrane electrode assembly and a gas separator provided on a second surface side of the membrane electrode assembly ([0006], the separator is the gas separator and the membrane electrode assembly is held between a pair of separators); a first sealing portion provided outside an outer circumference of the membrane electrode assembly, between the pair of gas separators ([0040], an adhesive layer… extending along the periphery of the outer peripheral edge portion of the membrane electrode assembly; [0031]; Fig. 2, 129 and 128), and a resin frame joined to the outer circumference of the membrane electrode assembly between the pair of gas separators (e.g., the combination of 126, 128 and 129 in Figs. 1 and 2), wherein the fuel cell further comprises: a second sealing portion provided between adjacent unit cells ([0028], sealing member formed around the outer periphery of the second and first separators; when the fuel cell is stacked these sealing members connect across 
Mitsuta does not explicitly disclose wherein one of the gaskets and one of the adhesive sealing portions are arranged in this order from a side closer to at least one of the first manifold and the second manifold when the fuel cell is viewed in the stacking direction, the one of the gaskets being provided along an outer circumference of the at least one of the first manifold and the second manifold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell in Mitsuta by implementing the inner and outer seal members taught in Sugita in order to hermetically seal the fuel passages as taught by Sugita ([0066]). One of ordinary skill in the art would understand that hermetically sealing the fuel passages would prevent gas leaks in a fuel cell, which would prevent cross contamination of different gas streams and increase efficiency of the fuel cell.
Mitsuta modified by Sugita therefore has an outer seal member that is a gasket ([0028] in Mitsuta) that surrounds the coolant supply passages (second manifold) and the fuel gas supply passages (first manifold), which would mean that the outer seal member comprising a gasket is closer to at least one of the first manifold and the second manifold than the adhesive sealing portion (which is disclosed to be surrounding the resin frame [0040] in Mitsuta) when the fuel cell is viewed in the stacking direction, and the one of the outer seal member 
Mitsuta in view of Sugita does not appear to teach “the first manifold and the second manifold are formed through portions where the resin frame and the pair of gas separators are stacked”. However, making a resin frame that is joined to an outer circumference of a membrane electrode assembly between a pair of gas separators large enough so that manifolds can pass through portions where the resin frame and the pair of gas separators are stacked are well known in the art and does not represent a patentable feature. For instance, as one of numerous prior arts, Kobayashi discloses a frame-like gasket (20) is molded on the peripheral portion of a membrane assembly by an insert injection molding process so that the frame-like gasket completely covers the outer circumference of the electrolyte membrane “will never fall off from the gasket”. Kobayashi further teaches a first manifold for a fuel gas and a second manifold for an oxidant gas pass through manifold apertures (21a, 21b, 22a and 22b) located on the frame-like gasket (See at least [0100]-[0105] and Figs.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have readily arrived at the instantly claimed “the first manifold and the second manifold are formed through portions where the resin frame and the pair of gas separators are stacked”, as taught by Kobayashi, since the claimed feature is well known in the art and doing so is within the purview of one of ordinary skill in the art and. Mitsuta as modified further teaches the first sealing portion is the one of the adhesive sealing portions and the one of the adhesive sealing portions is a part of the resin frame (See at least Fig. 2, [0040]-[0043]).
claim 2, Mitsuta as modified discloses the claimed invention in claim 1. Mitsuta does not disclose the second sealing portion including a coolant sealing portion configured to seal the inter-cell coolant flow path and a gas sealing portion configured to seal the first manifold, and the coolant sealing portion being formed to surround an outer side of the gas sealing portion when the fuel cell is viewed in the stacking direction.
However, Sugita discloses a cell unit of a fuel cell comprising a membrane electrode assembly and two separators (Abstract). Sugita further discloses the membrane electrode assemblies comprising frames comprising a plurality of inlet grooves and outlet grooves ([0063]). Sugita further discloses an outer seal member and an inner seal member ([0064]). Sugita discloses that the outer seal member is provided along the outer circumferential end of the frame and around the coolant supply passages and the fuel gas supply passage ([0065]) and that the inner seal member is positioned inside the outer seal member and surrounds the inlet grooves and the outlet grooves together ([0066]). Sugita teaches that the fluid passages are hermetically surrounded by the outer seal member and the inner seal member ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell in Mitsuta by implementing the inner and outer seal members taught in Sugita in order to hermetically seal the fuel passages as taught by Sugita. One of ordinary skill in the art would understand that hermetically sealing the fuel passages would prevent gas leaks in a fuel cell, which would prevent cross contamination of different gas streams and increase efficiency of the fuel cell. 
Mitsuta as modified has an outer seal member that is combined with the previously described (in claim 1) second sealing portion and seal the inter-cell coolant flow path and the 
Regarding claim 4, Mitsuta as modified discloses the claimed invention in claim 1, and further discloses wherein another one of the gaskets and another of the adhesive sealing portions are arranged in this order from the side closer to the electrode when the fuel cell is viewed in the stacking direction (the inner seal member [0066] in Sugita comprising a gasket [0028] in Mitsuta, the inner seal member surrounds anode, which means the inner seal member would be closer to the electrode than the adhesive sealing portion, which is positioned around the resin frame), the other one of the gaskets and the other one of the sealing portions being provided at positions along the outer circumference of the electrode ([0066] in Sugita, inner seal member surrounds the anode, which is an electrode and [0040] in Mitsuta, adhesive sealing portion surrounds the outer periphery of the frame of the membrane electrode assembly which comprises electrodes).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuta in view of Sugita, Taguchi et al. (US20170229718A1, hereafter Taguchi) and Kobayashi.
claim 5, Mitsuta teaches a method of manufacturing a fuel cell including a plurality of unit cells stacked ([0066]), the method comprising: preparing a membrane electrode assembly with an electrolyte membrane having both surfaces on which electrodes are formed ([0057]); joining a resin frame (e.g., the combination of 126, 128 and 129 in Figs. 1 and 2) to an outer circumference of the membrane electrode assembly (See, e.g., [0029], [0040]-[0043]); preparing a pair of gas separators in which manifold holes are formed ([0065], separators are described in [0025-0027]), the manifold holes being configured to form manifolds in which any one of reaction gas and a coolant flows ([0025-0027]), the manifolds each being formed through the fuel cell in a stacking direction of the unit cells and communicating with one of: a cell internal gas flow path through which the reaction gas flow on the membrane electrode assembly and communicating with an inter-cell coolant flow path in which the coolant flows between adjacent ones of the unit cells ([0025-0027]); arranging one of the pair of gas separators on one surface side of the membrane electrode assembly and arranging another one of the pair of gas separators on another surface side of the membrane electrode assembly ([0065], the membrane electrode assembly is sandwiched between two separators); providing a first sealing portion outside the outer circumference of the membrane electrode assembly, between the pair of gas separators ([0040-0042], adhesive layer provided along the entire periphery of the outer peripheral edge portion of the membrane electrode assembly, when sandwiched as in [0065], the adhesive layer would be between the pair of gas separators); and providing a second sealing portion on a surface of the one of the pair of gas separators opposite to a side on which the membrane electrode assembly is provided ([0028], sealing member provided around the outer periphery of the separator), wherein the providing the first sealing 
Mitsuta in view of Sugita does not disclose adhering a sealing member configured to form the first sealing portion, and the two gas separators being in contact with the sealing member, to each other by hot pressing to form adhesive sealing portions as the first sealing portion.
	However, Taguchi discloses a fuel cell module, fuel cell stack, and method for producing the fuel cell module (Abstract). Taguchi further discloses wherein the method for producing the fuel cell module comprises sandwiching a membrane electrode assembly between two resin sheets and further sandwiching the sandwiched membrane electrode assembly between two separators, and then hot pressing the stacked body together ([0093]). Taguchi teaches that this stacking and hot pressing serves to simplify the process of producing a fuel cell module and suppresses an external leakage and cross leakage of a fuel gas and an oxidizing agent gas ([0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of manufacturing a fuel cell in Mitsuta by adding in the step of sandwiching additional resin sheets between the membrane electrode assembly and the separator and then hot pressing the stacked body together in order 
Mitsuta in view of Sugita and Taguchi does not appear to teach “the manifolds are formed through portions where the resin frame and the pair of gas separators are stacked”. However, making a resin frame that is joined to an outer circumference of a membrane electrode assembly between a pair of gas separators large enough so that manifolds can pass through portions where the resin frame and the pair of gas separators are stacked are well known in the art and does not represent a patentable feature. For instance, as one of numerous prior arts, Kobayashi discloses a frame-like gasket (20) is molded on the peripheral portion of a membrane assembly by an insert injection molding process so that the frame-like gasket completely covers the outer circumference of the electrolyte membrane “will never fall off from the gasket”. Kobayashi further teaches a first manifold for a fuel gas and a second manifold for an oxidant gas pass through manifold apertures (21a, 21b, 22a and 22b) located on the frame-like gasket (See at least [0100]-[0105] and Figs.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have readily arrived at the instantly claimed “the manifolds are formed through portions where the resin frame and the pair of gas separators are stacked”, as taught by Kobayashi, since the claimed feature is well known in the art and doing so is within the purview of one of ordinary skill in the art. Mitsuta as modified further teaches the first sealing portion is the one of the adhesive 
Regarding claim 6, Mitsuta as modified teaches the method of manufacturing a fuel cell according to claim 5, and further teaches the joining the resin frame to the outer circumference of the membrane electrode assembly including forming a cell frame assembly ([0040] in Mitsuta), and the providing the first sealing portion includes sandwiching the cell frame assembly with the pair of gas separators, and then hot pressing the resin frame and the pair of gas separators to form the one of the adhesive sealing portion ([0093] in Taguchi).

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive.
Applicant's principal arguments are based on the limitations as newly amended. The newly added limitations have been addressed in the new rejections above by at least introducing a new prior art Kobayashi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZHONGQING WEI/Primary Examiner, Art Unit 1727